GREMILLION, Judge.
For the reasons set forth in our opinion rendered this day in Thibodeaux v. Ferrell-gas, Inc., 97-1267 (La.App. 3 Cir. 7/29/98); 717 So.2d 655, we grant the writ and make it peremptory. The trial court shall only advise the jury that there was a settlement between Ferrellgas and their attorneys and the plaintiffs and their attorneys resulting in a realignment of the parties, that Ferrellgas paid plaintiffs a sum of money and, in return, the plaintiffs have agreed to hold Ferrellgas harmless and dismiss all claims they may have against it, that Ferrellgas has a financial interest in the lawsuit and will receive a substantial portion of any judgment the plaintiffs receive from any of the non-settling defendants. Costs of the writ application shall be paid one-half by Ferrellgas and one-half by Empiregas.
WRIT GRANTED AND MADE PEREMPTORY.
WOODARD, J., concurs.